Citation Nr: 1800445	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  14-03 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to April 9, 2012, and in excess of 50 percent thereafter for cluster headaches/migraines (migraines).  

2.  Entitlement to an initial compensable rating prior to January 3, 2012, in excess of 10 percent from January 3, 2012, to October 26, 2015, and in excess of 30 percent thereafter for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 2001 to March 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record on appeal.

In September 2015, the Board remanded this matter for additional development.  It returned in March 2016, at which point the Board granted a 50 percent rating for migraines effective April 9, 2012, but otherwise denied higher initial ratings for the disabilities on appeal.  Subsequently, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans' Claims (Court), which, pursuant to a December 2016 Joint Motion for Partial Remand (JMPR), vacated the Board's decision to the extent the Veteran's claims were denied, and remanded the matter for further consideration.  In March 2017, pursuant to the JMPR, the Board remanded this matter for additional development and it now returns for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  For the period prior to April 9, 2012, the Veteran's migraines most nearly approximated prostrating attacks occurring on an average once a month over several months, without more severe symptomatology more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

2.  Since April 9, 2012, the Veteran's migraines more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

3.  As of April 9, 2012, the Veteran has been in receipt of a 50 percent rating, the schedular maximum under Diagnostic Code (DC) 8100, for his migraines, and the rating schedule is adequate to evaluate the disability.

4.  Resolving all reasonable doubt in the Veteran's favor, for the period prior to October 26, 2015, his GERD was manifested by recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal arm and shoulder pain, and nausea that necessitated the use of medication, but without vomiting, material weight loss, or hematemesis or melena with moderate anemia, and was not productive of considerable or severe impairment of health.

5.  As of October 26, 2015, the Veteran's GERD has been manifested by persistent recurrent epigastric distress with dysphagia, pyrosis, reflux, regurgitation, vomiting, substernal arm and shoulder pain, and nausea, and is productive of considerable impairment of health, but without material weight loss, or hematemesis or melena with moderate anemia, and is not productive of severe impairment of health.   



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent prior to April 9, 2012, and in excess of 50 percent thereafter for migraines have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.21, 4.124a, DC 8100 (2017). 

2.  The criteria for an initial 10 percent rating, but no higher, for GERD prior to October 26, 2015, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.114, DC 7399-7346 (2017).

3.  The criteria for an initial rating in excess of 30 percent for GERD since October 26, 2015, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.114, DC 7399-7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

While the Veteran has alleged that a 2012 VA examiner did not document all of his reported symptoms and that VA took too long to provide him with updated examinations, which will be discussed in detail herein, neither he nor his representative have alleged any other deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

A.  Migraines

The Veteran's migraines have been evaluated as 30 percent disabling prior to April 9, 2012, and 50 percent disabling thereafter, pursuant to 38 C.F.R. § 4.124a, DC 8100.

DC 8100 provides that migraines with characteristic prostrating attacks occurring on an average once a month over last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson, supra (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that, according to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Also, the term "productive of severe economic adaptability" has not been clearly defined by regulations.  The Court has, however, explained that "productive of" for purposes of Diagnostic Code 8100 can either mean producing, or capable of producing.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating under DC 8100.  Id. at 445-46.  Similarly, "economic inadaptability" does not equate to unemployability, as such would undermine the purpose of regulations pertaining to a total disability rating for compensation based on individual unemployability (TDIU). Id. at 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the migraines must be, at a minimum, capable of producing severe economic inadaptability in order to meet the 50 percent criteria.  

Prior to April 9, 2012

The Board finds that the criteria for an initial rating in excess of 30 percent for migraines have not been met prior to April 9, 2012.  In this respect, the evidence shows that the Veteran's headaches most nearly approximate prostrating attacks occurring on an average once a month over several months, without more severe symptomatology more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

In this regard, prior to April 9, 2012, the evidence reflects that the Veteran experienced headaches, which he described as severe at times, with nausea, blurry vision, and photophobia, that occurred 3-4 times a week, including at an April 2009 examination.  However, in April 2009, he stated his headaches only "moderately" interfered with his daily life and he denied vomiting.  Further, the examiner found his migraines only caused some loss of functioning.  Additionally, the evidence indicates that, while the Veteran was unemployed at the time of the 2009 examination, he attributed to his recent separation from military service.  Similarly, during a subsequent 2012 examination, he noted employment difficulties related to his wife's deployment locations and the fact that people were not hiring generally, not due to his migraine symptoms.  More recently, during the January 2015 examination, the Veteran reported working full-time for the Department of Agriculture and that he missed work "at least two times a week or maybe three to four times a month[,]" due to daily headaches.  Similarly, in January 2015 submissions, the Veteran's family members acknowledged picking him up from work when he left early due to headaches and one of his sisters reported taking him to the hospital due to headache pain.  Nevertheless, the evidence indicates that he maintained his employment such that his headache attacks did not produce, or reflect that they were capable of producing, severe economic inadaptability.

Specifically, in a March 2016 Application for Increased Compensation Based on Unemployability, he reported earning up to $13,000 a month between March 2010 and December 2011 while working 80 hours per week without any time lost to illness; $3,500 a month between August 2012 and November 2014 with 10/40 hours per week lost from illness; and $4,200 a month between November 2014 and the present with 10/40 hours per week lost from illness.  The Board finds that the ability to work 75 percent of the time and earn between $42,000 and $50,400 (excluding his contract work between March 2010 and December 2011, which could have been sporadic, but nonetheless resulted in a reported salary of $13,000 a month) does not indicate the Veteran's migraine symptoms produced, or reflected that they were capable of producing, severe economic inadaptability.  Thus, the Board finds a rating in excess of 30 percent prior to April 9, 2012, for the Veteran's migraines is not warranted.


Since April 9, 2012

Since April 9, 2012, the Veteran has been in receipt of a 50 percent rating, the schedular maximum under DC 8100, for his migraines, and, as further discussed below, the rating schedule is adequate to evaluate the disability.

B.  GERD

The Veteran's GERD is evaluated as noncompensably disabling prior to January 3, 2012, 10 percent disabling form January 3, 2012, to October 25, 2015, and 30 percent disabling thereafter, pursuant to 38 C.F.R. § 4.114, DC 7399-7346.  

Under DC 7346, a 60 percent disability rating is warranted for a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent evaluation, though of less severity. 

Notably, GERD is a disability that is not listed under VA's rating schedule.  Where the particular service-connected disability is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; cf. Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (holding that "when a condition is specifically listed in [VA's schedule for rating disabilities], it may not be rated by analogy.").  

Prior to October 26, 2015

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 10 percent rating for GERD is warranted for the entire appeal period prior to October 26, 2015.  However, as his symptoms did not more nearly approximate persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health or pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptoms productive of severe impairment of health, a rating in excess of 10 percent for such period is not warranted.

Turning to the evidence, while the Veteran only reported substernal burning pain that changed to tightness in the right arm during an April 2009 examination, he also noted the persistent use of medications to ameliorate his symptoms and that he had recently been prescribed daily heartburn medication.  Notably, in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), the Court held that "[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."  As can be seen in the above description of DC 7346, there is not an explicit statement indicating how the Board should treat the ameliorative effects of medication on the Veteran's GERD.  Additionally, during the January 2015 Board hearing and in a December 2015 statement, the Veteran reported that he had daily symptoms of heartburn, extreme right arm tenderness, difficulty swallowing, occasional regurgitation, and deep chest pain since 2004.  Thus, resolving all doubt in the Veteran's favor, the Board finds it is reasonable to believe that, if the Veteran were not taking medication, he would experience two or more GERD symptoms such that a 10 percent rating is appropriate for the entire period prior to October 26, 2015.  

However, a rating in excess of 10 percent is not warranted for this period.  In this regard, during the April 2009 examination, the Veteran denied experiencing dysphagia, pyrosis, or regurgitation, and the examiner found he was not malnourished or anemic.  Furthermore, an April 2012 VA examiner noted symptoms of persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, and nausea, but no anemia, weight loss, vomiting, hematemesis or melena.  Additionally, the examiner determined that there was not considerable or severe impairment of the Veteran's health as his GERD symptoms did not impact his ability to work, and he did not find any other pertinent physical findings, complications, conditions, signs or symptoms related thereto.  Moreover, there is no indication that the Veteran's GERD was productive of considerable or severe impairment of health as indicated by his ability to attend online classes, work, and travel with his wife for her deployments.  Thus, absent more severe symptoms, a disability rating of 10 percent, but no greater, is warranted for the period prior to October 26, 2015.

Since October 26, 2015

The Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for his GERD since October 26, 2015.  In this regard, to warrant a higher 60 percent rating there would need to be evidence of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptoms which combine to produce severe impairment of health.  Notably, neither the October 2015 VA examiner nor the April 2016 VA examiner found evidence of anemia, material weight loss, hematemesis or melena.  Additionally, while the 2015 examiner did find that that the Veteran's esophageal condition impacted his ability to work, he did not find any other pertinent physical findings, complications, conditions, signs, or symptoms.  Moreover, the record indicates that, despite his GERD symptoms, the Veteran has been able to maintain full-time government employment, maintained a marriage, raised a child, and pursued numerous appeals for his service-connected disabilities.  Given his ability to work, have a family, and pursue additional activities, the Board finds the Veteran's symptoms were not productive of severe impairment of his health.  Consequently, an initial rating in excess of 30 percent as of October 26, 2015, for the Veteran's GERD is not warranted.

Other DCs

The Board has considered whether a higher or separate rating is warranted for the Veteran's GERD under any other potentially applicable DC at any time during the appeal period.  In this regard, the parties to the December 2016 JMPR observed that the Veteran reported to the October 2015 examiner that he experienced panic attacks and sleep disturbance associated with his GERD.  However, the Veteran did not report experiencing GERD-related sleep impairment during the April 2009, April 2012, or April 2016 VA examinations or at the January 2015 Board hearing.  

Furthermore, during an April 2012 VA posttraumatic stress disorder (PTSD) examination, the Veteran reported chronic insomnia that the examiner attributed to his nonservice-connected depressive disorder not otherwise specified.  Similarly, during the April 2012 VA examination, when asked why he could not sleep, the Veteran stated "my body is tired[,] but I can[no]t sleep."  Upon further questioning, he stated he was "just there" and could not tell the examiner if he was even thinking of anything; the Veteran made no indication that his sleep impairment was caused by his GERD.  Furthermore, the examiner found that there was no sleep disturbance caused by the Veteran's GERD.  Similarly, at an April 2016 GERD examination, while specifically considered, sleep disturbance caused by esophageal reflux was not found.  Importantly, in an August 2017 opinion, a VA physician noted that, while GERD can cause sleep impairment, sleep impairment caused by acid reflux symptoms is distinguishable from sleep disturbances caused by panic or psychological conditions, such as the Veteran's insomnia.  Thus, the Board finds the probative evidence of record indicates that, to the extent the Veteran does suffer from impaired sleep, such is not attributable to his service-connected GERD.

With regard to panic attacks, such were noted for the first time during the October 26, 2015 VA examination.  Then, during an April 2016 examination, just six months later, the Veteran did not mention experiencing panic attacks at all.  Most recently, in an August 2017 opinion, a VA physician opined that GERD does not cause panic attacks.  In support thereof, the examiner noted a review of medical literature that supported this position.  She further noted that factors that precede panic attacks involve a completely different body part than what is impacted by GERD.  Thus, the Board finds the probative evidence of record indicates that, to the extent the Veteran does suffer from panic attacks, such are not attributable to his service-connected GERD.

Further, the Board notes that the Veteran is in receipt of a separate 10 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, DC 9411, which specifically contemplates symptoms of panic attacks and sleep disturbances.  38 C.F.R. § 4.25; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Furthermore, the Veteran is not entitled to a higher or separate rating under any other potentially applicable ranging from DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive.  Indeed, 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Disease of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding outlined in § 4.14.  Specifically, the Board finds that the Veteran's GERD does not result in symptomatology that is not contemplated by DC 7346 and, consequently, a higher or separate rating is not warranted under any other potentially applicable DC other than those prohibited by regulation.  

In this regard, the Board observes that the Veteran has argued that he has an esophageal stricture and spasm of the esophagus; however, such have not been documented either at his VA examinations or in treatment records and, as a lay person, he is not competent to diagnose such medical conditions as such require specialized medical testing to ascertain.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds the Veteran is not entitled to a higher or separate rating under any other potentially applicable DC.

C.  Other Considerations

The Board recognizes that the rating criteria for assessing the severity of migraines and GERD do not specifically contemplate the use of medication to ameliorate symptoms and that the Veteran has reported the use of medication to treat his symptoms for both disabilities.  See Jones, supra.  Indeed, the Board has assigned an initial compensable rating herein based on the possible GERD symptoms the Veteran could be experiencing but for his use of medication during the period prior to October 26, 2015.  Nevertheless, the Board finds that, even when considering the symptoms the Veteran may experience when not aided by the ameliorative effect of medication, higher ratings are not warranted except as has been assigned herein as there is no probative evidence indicating that, absent medication, the Veteran would experience considerable impairment of health prior to October 26, 2015, or severe impairment of health thereafter or that he would have severe economic inadaptability prior to April 9, 2012.  In this regard, while the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert, supra.  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

As noted above, the Veteran contends that the April 2012 VA examiner did not properly document all of his symptoms and VA erred in not affording him examinations more frequently to document the severity of his symptoms.  Notably, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is only rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Here, the Veteran has not provided clear evidence to rebut the presumption of regularity.  Instead, he has asserted the 2012 examiner did not report his lay statements, despite the fact the examiner documented such.  Indeed, a VA examiner is actually motivated to be as comprehensive as possible in evaluating a Veteran's disability as failure to do so could result in a remand from the Board or the Court for further examination.  As the Veteran has not demonstrated that the VA examiners were unaware of any significant fact in the Veteran's case or introduced any evidence that shows a lack of impartiality or incompetence, the Veteran has not met his burden to show that the VA examinations are inadequate and the Board finds the arguments in this regard to be unpersuasive.  Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  

Regarding the Veteran's argument that VA failed to provide timely examinations to document the severity of his symptoms, he is advised that the Board has considered the examination reports, contemporaneous medical records, and lay statements in rendering this decision.  Further, if the evidence supported it, the Board could assign different ratings at any date during the appeal period as the Veteran's symptomatology is not wedded to the examinations themselves.  Thus, the Board finds the Veteran was not harmed in receiving examinations that were occasionally at three year intervals.

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disabilities;  however, the Board finds that his symptomatology referable to each disability has been stable during each period on appeal.  Therefore, assigning further staged ratings for such disabilities is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  Importantly, all elements of the Thun test must be met to warrant extra-schedular referral or award.

In the instant case, the parties to the JMPR suggested the Veteran's migraines and GERD present an exceptional disability picture and that the available schedular evaluations for those disabilities are inadequate.  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected migraines and GERD with the established criteria found in the rating schedule.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for each disability.  Moreover, an August 2017 VA examiner specifically found that the Veteran's migraine-related blurred vision, nausea, vomiting, and light and sound sensitivity are part and parcel of his service-connected migraines and, based on her medical expertise, a review of literature, and experience in the field of medicine, are contemplated in the phrase "characteristic prostrating attacks."  Moreover, with regard to the Veteran's GERD, the Board notes that, like the DC for psychiatric disabilities discussed by the Court in Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), the DC the Veteran's GERD is rated under lists certain symptoms, but such is apparently as an example of the type and degree of symptoms as indicated by the phrase "or other symptom combinations" noted in the criteria for a 60 percent rating.  Thus, the Board has considered a multitude of symptoms in relation to the GERD ratings and has merely used those listed in the DC as "examples of the type and degree of symptoms, or their effects, that would justify" higher ratings.  Id.

Furthermore, to the extent an argument can be made that the Veteran has raised symptoms that have not been contemplated by the currently assigned DCs, there is no evidence to suggest that the Veteran's disability picture, either on an individual basis or due to the collective impact of various service-connected disabilities, has resulted in "marked interference with employment" or "frequent periods of hospitalization."  In this regard, as has been discussed above, in his March 2016 Application for Increased Compensation Based on Unemployability, the Veteran reported that his migraine and GERD interfered with his employment, but he only noted missing 10 hours per week for such and noted earning over $40,000 annually.  Moreover, the evidence indicates he has maintained employment and has never alluded to any problems with his employer or inability to stay employed due to such disabilities.  Thus, it would appear that, while his service-connected disabilities have impacted his employment, they have not markedly interfered with such.  Moreover, there is otherwise no evidence that his service-connected migraines or GERD necessitated frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating, either on a singular or collective basis, is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).  

In adjudicating the Veteran's claims herein, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, to the extent that the Board denied any aspect of the Veteran's claims, the preponderance of the evidence was against the award of a higher or separate rating.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, except as has been applied in the assignment of an initial 10 percent rating for GERD prior to October 26, 2015, and his claims must otherwise be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 30 percent prior to April 9, 2012, and in excess of 50 percent thereafter for migraines is denied.

Prior to October 26, 2015, an initial 10 percent rating, but no higher, for GERD is granted, subject to the laws and regulations governing payment of monetary benefits.

As of October 26, 2015, an initial rating in excess of 30 percent for GERD is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


